            Case 2:20-cv-06035-LAS Document 35 Filed 07/23/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL SCIORE,                                        :       CIVIL ACTION
         Plaintiff,                                    :
                                                       :
       v.                                              :       No.: 20-cv-6035
                                                       :
CENTRIC BANK,                                          :
          Defendant.                                   :


                                             ORDER

       AND NOW, this        23RD day of July, 2021, upon consideration of Defendant’s Motion

for a Protective Order (ECF No. 19), Plaintiff’s response thereto (ECF No. 21), Defendant’s

reply in support (ECF No. 22), and Plaintiff’s sur-reply (ECF No. 24), as well as Defendant’s

Second Motion for a Protective Order (ECF No. 25), Plaintiff’s response thereto (ECF No. 28),

and Defendant’s reply in support (ECF No. 29), and for the reasons set forth in the memorandum

filed concurrently with this Order, IT IS HEREBY ORDERED that Plaintiff’s motions are each

GRANTED in part and DENIED in part as follows:

       1.       The request for a protective order is granted as to number 7 of Plaintiff’s first set

of requests for production of documents (First RFPs) insofar as it seeks Defendant’s tax returns

or documents concerning the accounts of individual borrowers. The request for a protective

order is denied as to documents containing aggregated financial information, however,

production of such documents shall be subject to the entry of a stipulated confidentiality order, to

be submitted by the parties within 7 days of the date of this order.

       2.       The request for a protective order is denied as to First RFP number 8, however,

Defendant need only produce documents concerning Christopher Bickel’s hiring and any

revenues generated by him. Production of such documents shall be subject to the entry of the

stipulated confidentiality order.
              Case 2:20-cv-06035-LAS Document 35 Filed 07/23/21 Page 2 of 2



         3.       The request for a protective order is denied as moot as to First RFP numbers 14

and 27 through 29.

         4.       The request for a protective order is granted as to First RFP number 23 and

numbers 6 through 23 of Plaintiff’s second set of requests for production of documents (Second

RFPs).

         5.       The request for a protective order is denied as to First RFP number 30, however,

Defendant need only produce board meeting minutes relating to the residential mortgage division

for the period that Plaintiff allegedly participated in the development of that division. Production

of such documents shall be subject to the entry of the stipulated confidentiality order.

         6.       The request for a protective order is denied as to Second RFP numbers 1, 2, 4 and

5, however, production of documents shall be subject to the entry of the stipulated confidentiality

order.

         7.       The request for a protective order is granted as to Second RFP numbers 3 and 24

insofar as they seek documents that do not relate to the residential mortgage division or that have

already been produced. The request for a protective order is denied as to unproduced documents

concerning the residential mortgage division, however, production of such documents shall be

subject to the entry of the stipulated confidentiality order.

         8.       The request for a protective order is granted as to Second RFP numbers 6 through

23.

         9.       Each side shall bear its own fees and costs in litigating the motion.



                                                        BY THE COURT:


                                                        _/s/ Lynne A. Sitarski__________
                                                        LYNNE A. SITARSKI
                                                        United States Magistrate Judge

                                                    2
